Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the after final request filed on 03/18/2021.
The Advisory Action mailed on 03/24/2021 has been withdrawn, and it is replaced with this allowance office action.

Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Aron Osman on March 25, 2021.

The following changes have been made:

 1) Replace entire claim 21 with the following:

21. (Currently amended) A sulfonyl or sulfinyl, pyrimidinyl compound of formula II:

    PNG
    media_image1.png
    293
    338
    media_image1.png
    Greyscale

or a corresponding stereoisomer, hydrate, salt or acetate of said compound,
wherein:
	n is 1 or 2
	R1 is CH3;
R2 is CH3, F, CFH2, CF2H or CF3;
R4 is H; and
R5 is substituted or unsubstituted benzyl, wherein the one or more substituents are selected from the group consisting of:
halogen, -OR’, -OC(O)R’, -NR’R’’, -SR’, -R’, -CN, -NO2, -CO2R’, -CONR’R”, -C(O)R’, -OC(O)NR’R”, -NR”C(O)R’, -NR”CO2R’, -NR’-C(O)NR”R’’’, -NR’-SO2NR”R’’’, -NH-C(NH2)=NH, -NR’C(NH2)=NH, -NH-C(NH2)=NR’, -S(O)R’, -SO2R’, -SO2NR’R’’, -NR’’SO2R, -N3, -CH(Ph)2, perfluoro(C1-C4)alkoxy and perfluoro(C1-C4)alkyl, in a number ranging from zero to the total number of open valences on the aromatic ring system; and where R’, R” and R’’’ are independently selected from hydrogen, (C1-C8)alkyl and heteroalkyl, unsubstituted aryl and heteroaryl, (unsubstituted aryl)-(C1-2)r-B-, wherein A and B are attached to adjacent atoms of the benzyl ring and wherein A and B are independently: -CH2-, -O-, -NH-, -S-, -S(O)-, -S(O)2, -S(O)2NR’ or a single bond, and r is an integer from 1 to 3, wherein a single bond of the new ring so formed may be replaced with a double bond, or two of the substituents on adjacent atoms of the benzyl ring may be replaced with a substituent of the formula –(CH2)s-X-(CH2)t-, where s and t are independently integers from 0 to 3, and X is -O-, -NR’-, -S-, -S(O)-, -S(O)2-, or –S(O)2NR’, and the substituent R’ in –NR’ and –S(O)2NR’ is hydrogen or unsubstituted (C1-C6)alkyl.

2) Claim 27, second and third line, replace: “wherein two adjacent atoms of the benzyl ring are linked with a substituent of formula” with --- wherein the substituent is ---.

3) Claim 27, line 3, after “-A-(CH2)r-B-,” insert --- wherein A and B are attached to adjacent atoms of the benzyl ring and ---.

4) Claim 29, second and third line, replace: “wherein two adjacent atoms of the benzyl ring are linked with a substituent of formula” with --- wherein the substituent is ---.

5) Claim 29, line 3, after “-A-(CH2)r-B-,” insert --- wherein A and B are attached to adjacent atoms of the benzyl ring and ---.

6) Claim 30, second and third line, replace: “wherein two adjacent atoms of the benzyl ring are linked with a substituent of formula” with --- wherein the substituent is ---.

7) Claim 30, line 3, after “-A-(CH2)r-B-,” insert --- wherein A and B are attached to adjacent atoms of the benzyl ring and ---.

8) Claim 31, second and third line, replace: “wherein two adjacent atoms of the benzyl ring are linked with a substituent of formula” with --- wherein the substituent is ---.

9) Claim 31, line 3, after “-A-(CH2)r-B-,” insert --- wherein A and B are attached to adjacent atoms of the benzyl ring and ---.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 6, 2021.